Citation Nr: 1500081	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, to include on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from February 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the currently assigned 30 percent evaluation for the Veteran's service-connected bilateral pes planus.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that symptoms of his bilateral pes planus disability warrant an evaluation in excess of the 30 percent disability rating currently assigned.  He asserts that symptoms of his bilateral pes planus disability more nearly approximate the rating criteria for assignment of the next-higher disability rating.  

The Veteran's bilateral pes planus disability was most recently evaluated during VA examination in June 2013.  At that time, the examiner noted that the Veteran denied any symptoms of stiffness, swelling, pain, or redness of his feet.  However, lay statements received from the Veteran's family and friends in March 2014 indicate that he has required their assistance to move about his home due to pain and swelling in his feet.  Also, during the March 2014 hearing, the Veteran testified that his feet are constantly extremely painful and swollen.  He also testified that he misses approximately 1 week of work a month due to symptoms of bilateral pes planus.  The Board finds that the lay statements received in March 2014 and the Veteran's testimony during the March 2014 Travel Board hearing suggest that his bilateral pes planus disability has worsened since it was most recently evaluated during VA examination in June 2013.  A veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran should be afforded a new examination to determine the current severity of his bilateral pes planus disability. 

The Veteran also testified that he has received ongoing VA treatment for bilateral pes planus at the Jackson VAMC.  VA treatment records were most recently obtained from that facility in July 2013.  Ongoing VA treatment records, if any, must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he clarify whether he has applied for or received disability benefits from the Social Security Administration (SSA) as suggested by notation in the report of the April 2010 VA feet examination that he was not working at that time and was awaiting a "disability hearing."  If an affirmative response is received, records should be requested from the SSA and associated with the claims file.  All records requests and responses received must be associated with the claims file.

2. Request records of any ongoing VA treatment received for bilateral feel complaints from the Jackson VAMC since July 2013.  All records requests and responses received must be associated with the claims file.

3. Once all relevant records have been obtained and associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected
bilateral pes planus disability.  The entire claims file, to include electronic records in Virtual VA and VBMS, must be provided to the examiner, and the examination report should reflect consideration of the claims files, to include the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating feet and ankle disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5284.  The examiner should comment on the severity and frequency of symptoms of bilateral pes planus and describe any functional effects of the disability on the Veteran's usual occupation and activities of daily living.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4. Thereafter, the RO/AMC should consider whether the claim for an evaluation in excess of 30 percent for bilateral pes planus must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1), in light of the Veteran's testimony during the March 2014 hearing that he misses an average of 1 week of work per month due to symptoms of his bilateral pes planus disability 

5. After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


